Citation Nr: 1705403	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  13-04 430	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to Sjögren's Syndrome.  

2.  Entitlement to service connection for Sjögren's Syndrome, including sicca syndrome. 

3.  Entitlement to service connection for a pulmonary disorder. 

4.  Entitlement to service connection for an allergic disorder.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J.Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served in the United States Navy Reserves, to include a period of active duty from January 1991 to March 1991.

These matters were previously before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  A March 2016 Board decision reopened and remanded the claims for service connection for a bilateral knee disorder; Sjögren's Syndrome, a pulmonary disorder, and an allergic disorder.  This decision also reopened and remanded a claim for service connection for a skin disorder.  As an August 2016 rating decision granted the Veteran's claim for service connection for a skin disability, the issues remaining on appeal are limited to those listed on the Title Page. 

In January 2016, the Veteran testified before the undersigned Veterans Law Judge during a video teleconference hearing; a transcript of the hearing is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the claims remaining on appeal so that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(2) (2016).

With respect to the claim for service connection for Sjögren's Syndrome, the June  2016 opinion addressing this claim by a VA clinician was based on a determination that there was no evidence of a current disability associated with this condition.  However, the requirement that a present disability exists for the purposes of service connection may be met at any time during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.)  

Given, as noted in the March 2016 Board remand, the August 2011 and November 2011 VA examinations reflecting that the Veteran did have this condition, the AOJ will be directed to obtain an addendum opinion from the VA clinician who rendered the June 2016 opinion with respect to Sjögren's Syndrome, or a suitable substitute, as to whether any disability due to Sjögren's Syndrome shown at any time proximate to or during the appeal period is etiologically related to service.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision") 

As the claim for service connection for a bilateral knee disorder encompasses the matter of entitlement as secondary to Sjögren's Syndrome-and the June 2016 clinician did not render an opinion with respect to this matter because of his determination that a disability due to Sjögren's Syndrome is not currently demonstrated-the adjudication of this claim must be deferred pending completion of the development requested below.  Harris v Derwinski, 1 Vet. App. 80 (1991).
 
With respect to the claims for service connection for pulmonary and allergic disorders, as noted in the March 2016 Board remand, these claims encompassed the  matter of whether entitlement to service connection is warranted on the basis of aggravation.  In this regard, the VA opinions addressing these claims completed in June 2016 do not reflect the proper "heightened evidentiary burden" for claims based on aggravation of disabilities not noted at entrance to service-as in the instant case given the determination in the March 2016 Board remand that an entrance examination was provided to the Veteran prior to her period of active duty service in which neither an allergic disorder nor a pulmonary disorder was noted.   See Wagner v. Principi, 370 F.3d 1089 Fed. Cir. 2004.  As such, for any pulmonary or allergic disorders determined to have pre-existed service, VA must show by clear and unmistakable evidence that (1) such disability existed prior to service and (2) that such pre-existing disability was not aggravated by service.  Id.  While the June 2016 VA opinion included the "clear and unmistakable evidence" standard for the first prong required under Wagner, it did not include this standard with respect second prong; namely, whether a pre-existing disability associated with pulmonary or allergic disorders was aggravated by service.  As such, the AOJ will directed to obtain addendum opinions from the VA clinician who rendered the June 2016 VA opinions with respect to the claims for service connection for pulmonary and allergic disorders addressing these claims in the manner as directed below.  Barr, Bowling, supra. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the electronic record to the VA physician who rendered the June 2016 opinions with respect to the claims for service for Sjögren's Syndrome and a bilateral knee disability, or a suitable substitute, for the completion of the following opinions: 

a) Is any disability due to Sjögren's Syndrome or a knee disorder shown proximate to or during the appeal period at least as likely as not (a 50 percent or higher degree of probability) causally related to service? 

The examiner should specifically address whether any Sjögren's Syndrome shown proximate to or during the appeal period is an autoimmune disease that developed as a result of the Veteran's presumed exposure to hazardous fumes from burn pits and oil well fires while serving in the Persian Gulf.  In this regard, the Board notes that, "[b]ecause of the widespread nature of the burn pits and the inability of military personnel records to identify all duty locations, her lay statement of burn pit exposure generally will be sufficient to establish the occurrence of such exposure if the Veteran served in Iraq, Afghanistan, or Djibouti."  VA Training Letter 10-03, Pg. 4 (2010).

For any knee disability shown proximate to or during the appeal period, the clinician should also state whether any such disability is the result of the Veteran's alleged in-service injury during her period of active duty for training when she fell down a flight of stairs.  

For any knee disability shown proximate to or during the appeal period, the clinician should also specifically address whether any such disorder is manifested as inflammatory arthritis, and whether that disability is an autoimmune disease that developed as a result of the Veteran's presumed exposure to hazardous fumes from burn pits and oil well fires while serving in the Persian Gulf. 

b) Is any disability due to a knee disorder shown proximate to or during the appeal period at least as likely as not (a 50 percent or higher degree of probability) caused or aggravated (permanently worsened) by Sjögren's Syndrome?  

In rendering the requested opinions, the clinician must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions. Complete, clearly-stated rationale for the conclusions reached must be provided.

2.  Provide the electronic record to the VA physician who rendered the June 2016 opinions with respect to the claims for service connection for pulmonary and allergy disorders, or a suitable substitute, for the completion of the following opinions: 

a) Was any pulmonary or allergic disorder that clearly and unmistakably existed prior to service entrance, clearly and unmistakably not aggravated (i.e., not permanently worsened beyond the natural progression) during or as a result of service, to include the presumed exposure to hazardous fumes from burn pits and oil well fires while serving in the Persian Gulf? 

b) To the extent either opinion with respect to post service aggravation is negative to the Veteran, is any disability due to a pulmonary or allergic disorder at least as likely as not (a 50 percent or higher degree of probability) causally related to service, to include the presumed exposure to hazardous fumes from burn pits and oil well fires while serving in the Persian Gulf? 

In rendering the requested opinions, the clinician must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions. Complete, clearly-stated rationale for the conclusions reached must be provided.

3.  After completion of the above, the RO should review the expanded claims file and readjudicate each claim that has been remanded.  If any such claim is denied, the RO should furnish the Veteran and her representative with an appropriate supplemental statement of the case.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
470



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

